Title: To Thomas Jefferson from Eliza House Trist, 8 April 1784
From: Trist, Eliza House
To: Jefferson, Thomas



Pittsburg April 8th. 1784

I had the pleasing satisfaction to receive a letter of yours dated 22d of Dec. which was the day after I set out on my journey. Had I received it in time I do not think it wou’d have prevented my undertaking the journey tho no ones advise wou’d have had greater weight independant of the knowledge I knew you had of the back Woods but my mind was in that State of Wretchedness that I cou’d have undertaken allmost the command of a forelorn hope I have experienced every thing you suggested and yet I dont repent the undertaking for the suffering of the Body is a great relief to the mind. My situation since I left home woud never admit me to ruminate the total change of objects and indeed of every thing has had a better effect than I expected. I am not naturally gloomy minded on the contrary I even till within a twelvemonth Injoy’d a uniform happy dispossission. But that is no more. Tis impossible I can ever feel that tranquillity again untill time sears my memory a little; there is a something which I can not express that hangs about me to embitter the sweets of my life. But why shou’d I trouble my friends with my complainings. I can only plead in excuse that it [is] the greatest consolation I have and I am convinced your goodness will not suffer you to ridicule female nature. Tho an imbecility of mind is not altogether confind to our sex I must acknowledge they have less firmness than yours. If I cou’d possess a little of your Philosophy my happiness wou’d be within my reach, my mind wou’d be exalted above those trifles that at present is the sourse of my disquiets. Dash——I am done, I will change the subject.
The 20th of this month I am to take my leave of Pittsburg. The severity of the Winter has been the means of retarding our voiage  down the river. Several boats are gone down to the Falls. We have had the company of a number of your countrymen who have done their part towards dispelling the gloomyness of Winter, frequent dances and little parties. All which I have partook in has been the chief employment of my hours for this last month. Next Week I am to take a ride to the country for a few days. I shall then be able to judge what sort of farmers inhabit this in its self a good country. I am apprehensive very slovenly ones, if the inhabitants of this Town are a specimen. I grieve to see the poor starved cattle crawling and dieing in the streets. I have no patience where there is so much good land, that they raise so little fodder. Half the Winter the poor beasts have only two or three years of corn a day which bearly prolongs their miserable existance. I have frequently seen the Horses and cows eating wood, the cleanings of a well provided stable wou’d be a great repast.
I have fared well with regard to my own eating. Mrs. Fowler is a very good cook and this Place in the fall and Winter is well supplied with provision, all kind of game good Beef and I think the Mutton preferable to what they have below, but the Veal in this season is only fit to be burnt and yet they will give 6d hh. for it. I cou’d all but starve before I cou’d let a morsel go within my lips. Hay corn and every kind of country produce sells as dear here as in Philad. I am sure there is every incitement for Industry that any people can wish or desire. I have seen many delightfull prospects from the Hills that surround the Town and yesterday I cross’d the river to the Indian side, as its call’d, to see them making sugar which is all the use except Hunting. They seem to have far the most delightfull soil I ever saw. How I lament their Idlness and inattention to agriculture. I cou’d allmost banish them of the earth if it was only for their method of living, so uncomfortable and beastly.
I am well pleased with the hint you gave me with respect to inheritance to this side the Water for the benefit of others as well my self. I have not had a line from Patsy. I hope her improvements answers your expectations. I interest my self much in her welfare. This will be the last time I shall trouble you with a perusal of my scrall while in this part of the World. If I escape with life you shall hear from me by another route. Believe me to be with sincerity your much Obliged and ever affectionate Friend,

E. Trist


My best wishes to all my friends in your circle.

